UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7890


RODNEY EUGENE JONES,

                        Petitioner – Appellant,

          v.

LAWRENCE PARSONS,      Administrator,    Lanesboro    Correctional
Institution,

                        Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:12-cv-00175-RJC)


Submitted:   July 24, 2014                     Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit    Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Eugene Jones, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney      Eugene    Jones       seeks    to   appeal   the    district

court’s    order   denying       his   motion    for    reconsideration          of   the

court’s order denying Jones’ 28 U.S.C. § 2254 (2012) petition.

We   dismiss    the   appeal     for   lack     of    jurisdiction    because         the

notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on May 17, 2013.        The notice of appeal was filed on November 8,

2013.     Because Jones failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We also deny Jones’ second motion to reopen the appeal as moot.

We   dispense    with    oral    argument      because      the   facts    and    legal

contentions     are   adequately       presented       in   the   materials      before

this court and argument would not aid the decisional process.



                                                                           DISMISSED

                                          2